EXHIBIT 10.1
ANALOG DEVICES, INC.
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
Effective as of January 1, 2009

 



--------------------------------------------------------------------------------



 



ANALOG DEVICES, INC.
DEFERRED COMPENSATION PLAN
Table of Contents

         
ARTICLE I
       
 
       
Introduction
    1  
1.1 History
    1  
1.2 Statement of Purpose and Compliance with Law
    1  
 
       
ARTICLE II
       
 
       
Definitions
    1  
2.1 Account
    1  
2.2 Administrative Procedures
    1  
2.3 Annual Bonus
    2  
2.4 Base Salary
    2  
2.5 Beneficiary
    2  
2.6 Board
    2  
2.7 Change in Control
    2  
2.8 Code
    2  
2.9 Commissions
    2  
2.10 Committee
    2  
2.11 Compensation
    2  
2.12 Company Contribution Account
    3  
2.13 Company Contribution Amount
    3  
2.14 Company
    3  
2.15 Deferral Account
    3  
2.16 Deferral Benefit
    3  
2.17 Deferral Election
    3  
2.18 Disability
    3  
2.19 Eligible Employee
    3  
2.20 Employer
    4  
2.21 Investment Return Rate
    4  
2.22 Other Bonus
    4  
2.23 Participant
    4  
2.24 Participation Election
    4  
2.25 Plan
    4  
2.26 Plan Year
    4  
2.27 Recordkeeper
    4  
2.28 Retirement
    4  
2.29 Section 409A
    5  
2.30 Selected Affiliate
    5  
2.31 Special Account
    5  
2.32 TIP
    5  

i



--------------------------------------------------------------------------------



 



         
2.33 Unforeseeable Emergency
    5  
2.34 Valuation Date
    5  
 
       
ARTICLE III
       
 
       
Eligibility and Participation
    5  
3.1 Eligibility
    5  
3.2 Participation
    6  
3.3 Change in Participation Status
    6  
 
       
ARTICLE IV
       
 
       
Deferral of Compensation
    6  
4.1 Amount of Deferral
    6  
4.2 Crediting Deferred Compensation and Company Contribution Amounts
    6  
 
       
ARTICLE V
       
 
       
Benefit Accounts
    6  
5.1 Valuation of Account
    6  
5.2 Crediting of Investment Return
    7  
5.3 Statement of Accounts
    7  
5.4 Vesting of Account
    7  
5.5 Investment Vehicles
    7  
 
       
ARTICLE VI
       
 
       
Payment of Benefits
    7  
6.1 Payment of Deferral Benefit
    7  
6.2 Payments to Beneficiaries
    8  
6.3 Unforeseeable Emergency
    8  
6.4 Form of Payment
    9  
6.5 Commencement of Payments for Key Employees
    9  
6.6 Small Benefit
    9  
6.7 Changes in Form of Benefit
    9  
6.8 Special Transition Distribution Election Changes
    10  
6.9 Special 2005 Distribution and Election Changes
    10  
 
       
ARTICLE VII
       
 
       
Beneficiary Designation
    10  
7.1 Beneficiary Designation
    10  
7.2 Change of Beneficiary Designation
    11  
7.3 No Designation
    11  
7.4 Effect of Payment
    11  

ii



--------------------------------------------------------------------------------



 



         
 
       
ARTICLE VIII
       
 
       
Administration
    11  
8.1 Committee
    11  
8.2 Agents
    11  
8.3 Binding Effect of Decisions
    11  
8.4 Indemnification of Committee
    12  
 
       
ARTICLE IX
       
 
       
Amendment and Termination of the Plan
    12  
9.1 Amendment
    12  
9.2 Termination
    12  
 
       
ARTICLE X
       
 
       
Miscellaneous
    12  
10.1 Funding
    12  
10.2 Nonassignability
    13  
10.3 Legal Fees and Expenses
    13  
10.4 Captions
    14  
10.5 Governing Law
    14  
10.6 Successors
    14  
10.7 Right to Continued Service
    14  

iii



--------------------------------------------------------------------------------



 



ARTICLE I
Introduction
     1.1 History.
The Analog Devices, Inc. Deferred Compensation Plan (the “Plan”) was established
by Analog Devices, Inc. (the “Company”) effective December 1, 1995 and
thereafter amended from time to time. In accordance with the provisions of
Notice 2005-1 issued by the Internal Revenue Service this Plan was amended and
restated on February 3, 2005. The Plan is now amended and restated effective
January 1, 2009, except as otherwise expressly provided, to set forth the terms
under which it will operate in compliance with Section 409A of the Internal
Revenue Code and the regulations thereunder.
     1.2 Statement of Purpose and Compliance with Law.
The purpose of the Plan is to provide deferred compensation benefits to a select
group of management and highly compensated employees of the Company and the
Directors and to assist in attracting and retaining qualified individuals to
serve as officers and managers or Directors of the Company.
The Plan is intended to defer the recognition of taxable income by participants
until the distribution of amounts they have deferred or the Company has
contributed in accordance with the plan terms without the imposition of any
penalties. Therefore, the Plan is intended to comply with all applicable law
consistent with that intent, including Section 409A of the Internal Revenue Code
of 1986, as amended and shall be operated and interpreted in accordance with
this intention and any action or failure to act which is determined to be
inconsistent with Section 409A shall be corrected as soon as possible in order
to comply with such Section 409A. To the extent of any inconsistency between
this Plan and Section 409A, Section 409A shall govern and control.
ARTICLE II
Definitions
When used in this Plan and initially capitalized, the following words and
phrases shall have the meanings indicated:
     2.1 Account.
“Account” means an account containing the sum of a Participant’s Deferral
Account and Company Contribution Account, any account maintained for any TIP
Restoration Plan Participant as provided for in the Administrative Procedures,
or any Special Account established under this Plan.

     2.2   Administrative Procedures.

1



--------------------------------------------------------------------------------



 



“Administrative Procedures” means the detailed terms governing the operation of
the Plan as adopted by the Board and modified from time to time as provided
under the terms of said Administrative Procedures, any such modifications to
conform in their terms and operation with Section 409A.
     2.3 Annual Bonus.
“Annual Bonus” means the bonus earned by a Participant during a Plan Year (or
during that Plan Year and a future Plan Year) under the Company’s regular fiscal
year bonus plan, prior to taking into account any Deferral Election under this
Plan for such Plan Year(s).
     2.4 Base Salary.
“Base Salary” means the salary earned by a Participant during a Plan Year, prior
to taking into account any Deferral Election under this Plan for such Plan Year.
     2.5 Beneficiary.
“Beneficiary” means the person or persons designated or deemed to be designated
by the Participant pursuant to Article VII to receive benefits payable under the
Plan in the event of the Participant’s death.
     2.6 Board.
“Board” means the Board of Directors of the Company.
     2.7 Change in Control.
“Change in Control” means each event that would qualify as a Change in Control
Event of the Company in accordance with the definition set forth on Schedule A.
     2.8 Code.
“Code” means the Internal Revenue Code of 1986, as amended.
     2.9 Commissions.
“Commissions” means sales commissions payable to a Participant during a Plan
Year in accordance with Treasury Regulation Section 1.409A-2(a)(12), prior to
taking into account any Deferral Election under the Plan for such Plan Year.
     2.10 Committee.
“Committee” has the meaning set forth in Section 8.1.
     2.11 Compensation.
“Compensation” means the Base Salary, Annual Bonus and Commissions earned by an
Eligible Employee for each Plan Year or the fees earned by any non-employee
Board member in each

2



--------------------------------------------------------------------------------



 



Plan Year or Other Bonus as defined herein. However, the Deferral Election shall
be adjusted, only to the extent necessary, for amounts needed: (a) for the
payment of required tax withholding, subject to Section 4.2, (b) as pre-tax
contributions under the TIP which are not in excess of the limits under said
plan consistent with the provisions of Treasury Regulation
Section 1.409A-2(a)(9)(iii), (c) as contributions under the Company’s so-called
“cafeteria plan” qualified under Section 125 of the Code and in accordance with
the provisions of said Section and Treasury Regulation Section 1.409A-2(a)(10),
and (d) as payments elected by the Eligible Employee or otherwise in effect,
prior to the beginning of any Plan Year.
     2.12 Company Contribution Account.
“Company Contribution Account” means the account maintained on the books of the
Employer for the purpose of accounting for the Company Contribution Amount and
the investment return credited to such Account pursuant to Article V.
     2.13 Company Contribution Amount.
“Company Contribution Amount” means the amount credited to a Participant’s
Company Contribution Account under Section 4.2.
     2.14 Company.
“Company” means Analog Devices, Inc. (Analog) and any successor thereto.
     2.15 Deferral Account.
“Deferral Account” means the Account maintained on the books of the Employer for
the purpose of accounting for each Participant’s Deferral Election under the
Plan and for the investment return credited to the Account pursuant to
Article V.
     2.16 Deferral Benefit.
“Deferral Benefit” means the benefit payable to a Participant or his or her
Beneficiary pursuant to Article VI.
     2.17 Deferral Election.
“Deferral Election” means the election made by a Participant to defer
Compensation pursuant to Article IV which will be made in accordance with the
Administrative Procedures or in accordance with Treasury
Regulation Section 1.409A-2(a)(b).
     2.18 Disability.
     “Disability” means Disability as defined in Section 409A and set forth on
Schedule A.
     2.19 Eligible Employee.

3



--------------------------------------------------------------------------------



 



“Eligible Employee” means (i) a highly compensated or management employee of the
Company who is designated by the Committee in accordance with Section 3.1 as
eligible to participate in the Plan, or (ii) any non-employee member of the
Board serving from time to time.
     2.20 Employer.
“Employer” means, with respect to a Participant, the Company or the Selected
Affiliate which pays such Participant’s Compensation.
     2.21 Investment Return Rate.
“Investment Return Rate” means the rate credited on Accounts in accordance with
the Administrative Procedures.
     2.22 Other Bonus.
“Other Bonus” means any Participant bonus other than the Annual Bonus earned by
a Participant with respect to which a Deferral Election is made under this Plan.
     2.23 Participant.
“Participant” means any Eligible Employee who elects to participate by
completing a Participation Election or a TIP Restoration Plan Participant whose
Accounts have not been completely distributed.
     2.24 Participation Election.
“Participation Election” means the Participant’s election, in whatever manner is
prescribed in the Administrative Procedures, to make Deferral Elections under
the Plan.
     2.25 Plan.
“Plan” means the Analog Devices, Inc. Amended and Restated Deferred Compensation
Plan, as amended from time to time.
     2.26 Plan Year.
“Plan Year” means a twelve-month period commencing January 1 and ending the
following December 31.
     2.27 Recordkeeper.
“Recordkeeper” means the organization which is responsible for maintaining the
records of the Plan from time to time.
     2.28 Retirement.

4



--------------------------------------------------------------------------------



 



“Retirement” means the separation from service of a Participant who has reached
age 62 and completed (i) 10 years of vesting service under the Company’s TIP as
an employee, or, (ii) 10 years of service from the date of initial election as a
non-employee member of the Board.
     2.29 Section 409A.
“Section 409A” means Section 409A of the Code and the regulations issued
thereunder, as modified from time to time.
     2.30 Selected Affiliate.
“Selected Affiliate” means (1) any entity in an unbroken chain of companies
beginning with the Company if each of the companies other than the last company
in the chain owns or controls, directly or indirectly, stock possessing not less
than 50 percent of the total combined voting power of all classes of stock in
one of the other companies, or (2) any partnership or joint venture in which one
or more of such companies is a partner or venturer, each of which shall be
selected by the Committee.
     2.31 Special Account.
“Special Account” means any Account established for an Eligible Employee under
the Plan in accordance with the terms of an individual agreement which, except
to the extent otherwise provided in such individual agreement, shall be subject
to the terms of this Plan.
     2.32 TIP.
“TIP” means, with respect to a Participant, the Analog Devices, Inc. “The
Investment Partnership”, a qualified retirement plan under Sections 401(a) and
401(k) of the Code, or its successor, or as it may be amended from time to time.
     2.33 Unforeseeable Emergency.
“Unforeseeable Emergency” has the meaning set forth in Section 6.3.
     2.34 Valuation Date.
“Valuation Date” means a date on which the Participant’s Account is valued as
provided in Article V. The Valuation Date shall be the last business day of the
Plan Year and any other date determined under the Administrative Procedures.
ARTICLE III
Eligibility and Participation
     3.1 Eligibility.
Eligibility to participate in the Plan is limited to Eligible Employees. From
time to time, the Committee shall identify Eligible Employees in accordance with
the Administrative Procedures.

5



--------------------------------------------------------------------------------



 



     3.2 Participation.
Participation in the Plan shall be limited to Eligible Employees who complete a
Participation Election or TIP Restoration Plan Participants under the
Administrative Procedures or Eligible Employees with Special Accounts.
     3.3 Change in Participation Status.
A Participant may change a Participant Election or terminate his or her
participation in the Plan only in accordance with the Administrative Procedures.
ARTICLE IV
Deferral of Compensation
     4.1 Amount of Deferral.
With respect to each Plan Year, a Participant may make Deferral Elections of a
specified percentage of his or her Compensation or components of such
Compensation in accordance with the Administrative Procedures.
     4.2 Crediting Deferred Compensation and Company Contribution Amounts.
The amount of Compensation subject to a Deferral Election under Section 4.1
shall be credited by the Employer to the Participant’s Deferral Account
periodically, the frequency of which will be determined in accordance with the
Administrative Procedures. To the extent that the Employer is required to
withhold any taxes or other amounts from a Participant’s deferred Compensation
pursuant to any state, federal or local law, such amounts shall be withheld
first from that portion of the Participant’s Compensation which is not credited
to the Deferral Account or any other amounts paid to the Participant to the
extent feasible.
Effective with respect to any deferrals made after January 1, 2007, for each
deferral of Compensation following the completion by the Participant of one Year
of Service, as defined in TIP, the Company shall credit the Company Contribution
Account of each Participant, other than a non-employee Director, with an amount
equal to (a) 8% of the amount of Compensation deferred or (b) if the Participant
has elected to defer 100% of his or her Base Salary, 8% of such Base Salary. For
purposes of this paragraph, Compensation shall exclude deferrals of a
Participant’s Annual or Other Bonus or fees of non-employee directors but
include Base Salary and Commissions.
ARTICLE V
Benefit Accounts
     5.1 Valuation of Account.
As of each Valuation Date, a Participant’s Account shall consist of the Account
balance as of the immediately preceding Valuation Date, plus any amounts
credited under Article IV or amounts

6



--------------------------------------------------------------------------------



 



credited to a Special Account since the immediately preceding Valuation Date,
plus the net investment return credited pursuant to Section 5.2 since the
immediately preceding Valuation Date, minus the aggregate amount of
distributions, if any, made from such Account since the immediately preceding
Valuation Date.
     5.2 Crediting of Investment Return.
As of each Valuation Date until all of a Participant’s Account is distributed,
each Participant’s Deferral Account and Company Contribution and any other
Account established under the Plan shall be credited with the Investment Return
Rate earned since the immediately preceding Valuation Date as provided in the
Administrative Procedures.
     5.3 Statement of Accounts.
The Recordkeeper shall provide statements of Account value to Participants in
accordance with the Administrative Procedures.
     5.4 Vesting of Account.
Except as provided in Sections 10.1 and 10.2, a Participant shall be 100% vested
in his or her Deferral Account at all times. A Participant’s interest in his or
her Company Contribution Account shall be 100% vested as of a Change in Control
and on death or Disability. A Participant’s interest in his or her Company
Contribution Account shall vest under the vesting schedule for the employer
basic contributions under TIP; provided that it shall be considered 100% vested
on the date any payments are made in accordance with the Participant’s election
to have part or all of his or her Account distributed on a specified date or
pursuant to a fixed schedule under Section IX of the Administrative Procedures.
A Participant’s interest in any other Account shall be subject to the vesting
terms of any individual agreement or the vesting provisions applicable to any
Other Bonus.
Any nonvested portion of a Participant’s Company Contribution Account shall be
forfeited at separation from service. Forfeitures under the Plan shall not be
credited to other Participants.
     5.5 Investment Vehicles.
A Participant, and in certain circumstances, the Beneficiary, may elect, from
time to time, the Investment Return Rate that will be credited to his or her
Account as if it were invested in one or more investment vehicles selected by
the Committee and made available for such election in accordance with the
Administrative Procedures. The Committee may also establish a default deemed
investment which shall apply to any Account if the Participant (or Beneficiary)
makes no election.
ARTICLE VI
Payment of Benefits

     6.1   Payment of Deferral Benefit.

7



--------------------------------------------------------------------------------



 



Upon the death, Disability, or Retirement of a Participant, the Employer shall
pay to the Participant or his Beneficiary a Deferral Benefit equal to the vested
balance of his or her Account determined pursuant to Article V, less applicable
withholding, based on his election in accordance with Section 6.4. A lump sum
payment, or the first of the installment distributions shall be made within
60 days of such event. Each successive installment distribution shall be made on
the anniversary of the first payment. Elections with respect to such payment
made under the Plan prior to the effective date of this amendment and
restatement shall continue in effect unless changed in accordance with the
provisions of this Article VI and the Administrative Procedures.
Upon a Change in Control or upon a Participant’s separation from service for
reasons other than death, Disability, or Retirement, the Employer shall pay to
the Participant, subject to Section 6.5, a Deferral Benefit in a lump sum equal
to the vested balance of his or her Account determined pursuant to Article V,
less applicable withholdings, as soon as administratively practicable, but in
any event within 60 days of such event.
     6.2 Payments to Beneficiaries.
In the event of the Participant’s death prior to his or her receipt of his or
her entire vested Account, the vested balance shall be distributed to his or her
Beneficiary as determined under Article VII, in a lump sum within 60 days of the
Participant’s death; provided that if the Participant was receiving installment
distributions at the time of death, the Beneficiary will receive the remaining
annual installments at such times as such installments would have been
distributed to the Participant if the Participant had not died. If the
Participant had elected to have distributions made in installments following the
Participant’s death and no distributions had been made to the Participate during
his life, then such distributions shall commence within 60 days of the
Participant’s death and subsequent installments shall be distributed on the
anniversary of the first payment.
     6.3 Unforeseeable Emergency.
In the event that the Committee, upon request of a Participant, determines, that
the Participant has suffered an Unforeseeable Emergency as defined in
Section 409A and set forth on Schedule A, the Employer shall distribute to the
Participant, as soon as practicable following such determination, (and in any
event within 90 days of such determination), the amounts provided for under this
Section 6.3. Such distribution shall consist of an amount necessary to meet the
emergency, plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution but not exceeding the aggregate balance of such
Participant’s Deferral Account as of the date of such payment. The determination
of whether a distribution may be approved on account of an Unforeseeable
Emergency shall be made after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship), or by cessation of deferrals under the Plan. The amount of the
Deferral Benefit otherwise payable under the Plan to such Participant shall be
adjusted to reflect the early payment of the Unforeseeable Emergency. Any
distribution under this Section 6.3 shall be made only in the manner and to the
extent that it is in compliance with Section 409A.

8



--------------------------------------------------------------------------------



 



     6.4 Form of Payment.
The Deferral Benefit payable pursuant to Section 6.1 on death, Disability or
Retirement, shall be paid in one of the following forms as further described in
the Administrative Procedures, as elected by the Participant.

  (a)   Installments; or     (b)   A lump sum

The Participant shall elect the form of such distribution at the time he or she
first completes the Participation Election and such election shall apply to the
entire amount of the Participant’s vested Account. The payment of the Deferral
Benefit, whether in a lump sum or installments, shall be treated as made in a
single payment, for purposes of Section 409A.
In the event a Participant fails to make a distribution election, his or her
vested Account Balance shall be distributed as a lump sum.
     6.5 Commencement of Payments for Key Employees.
If a Participant is a “specified employee” within the meaning of Section 409A as
of the date of his separation from service, no amount will be paid under this
Plan during the six-month period following such separation, unless such
Participant sooner dies. Any amount that would have been paid during such
six-month period but for the provisions of the preceding sentence shall be paid
to the Participant in a lump sum within the first five (5) business days of the
seventh month following the separation from service (or, in the event of the
Participant’s earlier death the amount that would have been paid prior to death
shall be paid within ten (10) business days following the Participant’s death).
     6.6 Small Benefit.
In the event the Committee determines that the vested balance of all a
Participant’s Accounts under the Plan is less than $10,000 upon a payment event,
or the portion of the vested balance of the Participant’s Accounts payable to
any Beneficiary is less than $10,000 at the time of a payment event, the
Committee may inform the Employer and the Employer, will pay the entire amount
in the form of a lump sum payment, notwithstanding any Participant election to
the contrary, within 60 days following the payment event.
     6.7 Changes in Form of Benefit.
A Participant’s election to change the form in which his or her benefit is to be
paid under Section 6.1 on death, Disability or Retirement, shall, to the extent
required by Section 409A, meet the following requirements:

  (a)   the new election may not take effect until at least 12 months after the
date on which the election is made;

9



--------------------------------------------------------------------------------



 



  (b)   a new election with respect to a payment described in Treasury
Regulation Section 1.409A-3(a)(4) may not be made within 12 months of the date
the lump sump payment is to be made or the first installment is to be made; and
    (c)   in the case of an election related to a payment other than Disability
or death, the payment with respect to which such change is made must be deferred
for a period of not less than 5 years from the date such payment would otherwise
have been made.

     6.8 Special Transition Distribution Election Changes.
Effective immediately and notwithstanding any provision of the Plan or the
Administrative Procedures to the contrary, to the extent and in the manner
permitted under Section 409A, a Participant has until December 31, 2008 to make
a change in the time and form of payment of an Account in accordance with the
Administrative Procedures, as provided in IRS Notice 2007-86 without being
subject to the rules in Section 6.7; provided that any such election may only
apply to amounts not otherwise payable in 2008 and may not cause an amount to be
paid in 2008 that would not otherwise be payable in 2008.
     6.9 Special 2005 Distribution and Election Changes
To the extent and in the manner permitted under Section 409A, and at the
election of any Participant, the following distributions and election changes
have been permitted, in accordance with the Administrative Procedures:
     (a) All or any part of the Account may be withdrawn by any Participant
during calendar year 2005 subject to such procedures and limitations as imposed
by the Committee;
     (b) Any deferral election for Compensation in effect during 2005 may be
cancelled in whole or in part; and
     (c) With respect to a deferral which relates in whole or in part to
services performed on or before December 31, 2005, an election to defer receipt
of such Compensation under this Plan may be made on or before March 15, 2005
with respect to amounts that have not been paid or become payable at the time of
the election.
ARTICLE VII
Beneficiary Designation
     7.1 Beneficiary Designation.
Each Participant shall have the sole right, at any time, to designate any person
or persons as his or her Beneficiary to whom payment under the Plan shall be
made in the event of his or her death prior to complete distribution to the
Participant of his or her Account(s). All Beneficiary designations must be made
in the manner required by the Committee or the Recordkeeper. Any

10



--------------------------------------------------------------------------------



 



designation of a Beneficiary in effect under the Plan prior to this amendment
and restatement shall continue in full force and effect unless changed in
accordance with the terms of this Plan.
     7.2 Change of Beneficiary Designation.
Any Beneficiary designation may be changed by a Participant by making a new
Beneficiary designation in the manner required by the Committee or the
Recordkeeper, which will supersede all Beneficiary designations previously
filed. The designation of a Beneficiary may be made or changed at any time
without the consent of any other person.
     7.3 No Designation.
If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, then the Participant’s
designated Beneficiary shall be the Participant’s Beneficiary under the terms of
the TIP; provided that the Beneficiary in such circumstances of a non-employee
member of the Board, shall be the Participant’s estate.
     7.4 Effect of Payment.
Payment to a Participant’s Beneficiary shall completely discharge the Employer’s
obligations under the Plan. The Beneficiary shall have no right to change or in
any way modify the manner in which the Participant’s Account is being paid.
ARTICLE VIII
Administration
     8.1 Committee.
The Deferred Compensation Plan Committee shall be appointed by the Board and
consist of up to three members of the Board who are not Participants in the
Plan. The Committee shall have complete discretion to (i) supervise the
administration and operation of the Plan, (ii) adopt rules and procedures
governing the Plan from time to time, (iii) interpret the Plan terms and
determine all questions of fact arising with respect to the Plan terms and any
Participant or Beneficiary and (iv) adopt and amend, from time to time, the
Administrative Procedures.
     8.2 Agents.
The Committee may appoint an individual, who may be an employee of the Company,
to be the Committee’s agent with respect to the day-to-day administration of the
Plan. In addition, the Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.
     8.3 Binding Effect of Decisions.

11



--------------------------------------------------------------------------------



 



Any decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan shall be final and binding upon all persons having any interest in the
Plan.
     8.4 Indemnification of Committee.
The Company shall indemnify and hold harmless the members of the Committee and
their duly appointed agents under Section 8.2 against any and all claims, loss,
damage, expense or liability arising from any action or failure to act with
respect to the Plan, to the maximum extent permitted by law.
ARTICLE IX
Amendment and Termination of the Plan
     9.1 Amendment.
The Board or the Committee, acting on behalf of the Company and of each Selected
Affiliate shall amend the terms of this Plan from time to time to comply with
Section 409A. In addition, the Board or the Committee may, on behalf of the
Company and of each Selected Affiliate, amend, suspend or reinstate any or all
of the provisions of the Plan, including, without limitation, reduce or
eliminate employer contributions or Participant deferrals under the Plan;
provided that any such amendment, suspension or reinstatement which is
inconsistent with Section 409A shall be ineffective to the extent inconsistent
with Section 409A. No amendment may reduce the value of any Participant’s
Account at the end of the calendar year prior to the date such amendment is
adopted, except to the extent required for conformance with Section 409A.
     9.2 Termination.
The Board or the Committee, acting on behalf of the Company and of each Selected
Affiliate, may terminate this Plan at any time and for any reason whatsoever to
the extent permitted by Section 409A. If the Plan is terminated under the
provisions of this Section 9.2 all vested Accounts shall be distributed in a
lump sum to the Participants or in such other manner as is permitted under
Section 409A. A termination of the Plan shall not reduce the value of a
Participant’s Account, as it existed as of the day before the effective date of
such termination except to the extent distributed to the Participant or a
Beneficiary.
ARTICLE X
Miscellaneous
     10.1 Funding.
Participants, their Beneficiaries, and their heirs, successors and assigns,
shall have no secured interest or claim in any property or assets of the
Employer. The Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Employer to pay money in the future.
Notwithstanding the foregoing, the Company has a related so-called ‘Rabbi Trust’
to hold funds which it intends to use in payment of the obligations of Employers
under the Plan.

12



--------------------------------------------------------------------------------



 



In the event of a Change in Control or prior thereto, the Employers shall
maintain and fund such trust, only to the extent consistent with Section 409A,
and in particular Section 409A(b), in an amount equal to not less than the total
value of the Participants’ Accounts under the Plan as of the Valuation Date
immediately preceding the Change in Control; provided that any funds contained
therein shall be liable for the claims of the respective Employer’s general
creditors as provided therein.
     10.2 Nonassignability.
No right or interest under the Plan of a Participant or his or her Beneficiary
(or any person claiming through or under any of them) shall be assignable or
transferable in any manner or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of any such Participant or Beneficiary. If
any Participant or Beneficiary shall attempt to or shall transfer, assign,
alienate, anticipate, sell, pledge or otherwise encumber his or her benefits
hereunder or any part thereof, or if by reason of his or her bankruptcy or other
event happening at any time such benefits would devolve upon anyone else or
would not be enjoyed by him or her, then the Committee acting, in its discretion
only, may terminate his or her interest in any such benefit (including the
Deferral Account) to the extent the Committee considers such action necessary or
advisable to prevent or limit the effects of such occurrence. Termination shall
be effected by filing a written “termination declaration” with the Clerk of the
Company and making reasonable efforts to deliver a copy to the Participant or
Beneficiary whose interest is adversely affected (the “terminated participant”).
As long as the terminated participant is alive, any benefits affected by the
termination shall be retained by the Employer and, in the Committee’s sole and
absolute judgment, may be paid to or expended for the benefit of the terminated
participant, his or her spouse, his or her children or any other person or
persons in fact dependent upon him or her in such a manner as the Committee
shall deem proper; provided that no such action shall result in any acceleration
or deferral of the payment of the Participant’s Account. Upon the death of the
terminated participant, all benefits withheld from him or her and not paid to
others in accordance with the preceding sentence shall be disposed of according
to the provisions of the Plan that would apply if he or she died prior to the
time that all benefits to which he or she was entitled were paid to him or her.
Notwithstanding the foregoing, the Committee may only exercise the discretion
provided for in this paragraph and make any payments for or with respect to a
terminated participant to the extent and in the manner they determine that such
action is permitted under Section 409A.
     10.3 Legal Fees and Expenses.
If, after a Change in Control, (1) an Eligible Employee initiates or is required
to defend against a claim in court concerning the benefits intended to be
provided to such Eligible Employee under the Plan (the “Claim”); and (2) the
Eligible Employee prevails on the Claim, the Eligible Employee shall be entitled
to attorneys’ fees and other costs of the litigation. Such expenses and other
fees shall (i) be paid through the end of such litigation or until the Statute
of Limitations with respect to such claim is reached, whichever is later,
(ii) be reimbursed on or before the last day of the Eligible Employee’s taxable
year following the taxable year in which incurred, (iii) not

13



--------------------------------------------------------------------------------



 



affect any reimbursement in any other taxable year, (iv) not be subject to
liquidation or exchange for other benefit, and (v) otherwise be in conformance
with Section 409A.
     10.4 Captions.
The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.
     10.5 Governing Law.
The provisions of the Plan shall be construed and interpreted according to the
laws of the Commonwealth of Massachusetts. The Employee hereby irrevocably
submits to and acknowledges and recognizes the jurisdiction of a federal court
of the Commonwealth of Massachusetts without regard to conflict of law
provisions, or if jurisdiction is not appropriate in a federal court located in
Massachusetts, then a state court within the Commonwealth of Massachusetts
(which courts, for purposes of this Agreement, are the only courts of competent
jurisdiction) over any suit, action or other proceeding arising out of, under or
in connection with this Agreement or its subject matter.
     10.6 Successors.
The provisions of the Plan shall bind and inure to the benefit of the Company,
its Selected Affiliates, and their respective successors and assigns. The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the business and assets of the Company or a Selected
Affiliate and successors of any such Company or other business entity.
     10.7 Right to Continued Service.
Nothing contained herein shall be construed to confer upon any Eligible Employee
the right to continue to serve as an Eligible Employee of the Employer or in any
other capacity.
Approved December 3, 2008.

14



--------------------------------------------------------------------------------



 



Schedule A
Definitions

      1.   “Change in Control” means either of the following events:   (a) Any
“person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”) or “Group”
(within the meaning of Rule 13d-5 of the Exchange Act and Treas. Reg. §
1.409A-3(i)(5)(B)), is or becomes the “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act (a “Beneficial Owner”), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding voting securities, by acquisition or through
merger, consolidation, or reorganization; or   (c)   The consummation of a sale
or other disposition by the Company of assets equivalent to at least 85% of the
total gross fair market value of the Company’s assets to a person or Group (each
as defined in subparagraph (a)) within a 12 month period ending on the then most
recent acquisition of assets. For this purpose, “gross fair market value” means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. There is no Change in Control event under this subparagraph (c) when the
transfer is to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to such shareholder’s stock; (ii) an
entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company; (iii) a person, or more than one person
acting as a Group, that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of the Company; or (iv) an
entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in clause (iii).

Notwithstanding the preceding provisions of this definition, a Change in Control
shall not be deemed to have occurred if the Person described in the preceding
provisions of this definition is (1) an underwriter or underwriting syndicate
that has acquired the ownership of any of the Company's then outstanding voting
securities solely in connection with a public offering of the Company's
securities, (2) the Company or any subsidiary of the Company or (3) to the
extent permitted by Section 409A of the Code, an employee stock ownership plan
or other employee benefit plan maintained by the Company (or any of its
subsidiaries) that is qualified under the provisions of the Code. In addition,
no Change in Control shall have occurred unless the transaction or series of
transactions results in a Change in Control within the meaning of Code Section
409A and the regulations thereunder. This Change in Control definition shall be
interpreted in a manner that is consistent with Code Section 409A and the
regulations thereunder, including with respect to any applicable limitations on
the kinds of events that would constitute a Change in Control.

1



--------------------------------------------------------------------------------



 



2. “Disability” mean that a Participant is either (a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company. The determination of whether a Participant is disabled shall be made by
a person designated by the Committee, including the administrator of a
disability insurance program, which designation may be changed from time to
time.
3. “Unforseen Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, beneficiary or dependent as defined in Section 152 of the Code (without
regard to Section 152(b)(1), (b)(2) and (d)(1)(B)); loss of the Participant’s
property due to casualty; or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

2